UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13, 15(d), OR 37 OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52313 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 62-0474417 (IRS Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) (Zip Code) (865) 632-2101 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filer o Non-accelerated filerxSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 1 Table of Contents GLOSSARY OF COMMON ACRONYMS 3 FORWARD-LOOKING INFORMATION 5 GENERAL INFORMATION 6 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 7 Statements of Operations (unaudited) 7 Balance Sheets (unaudited) 8 Statements of Cash Flows (unaudited) 9 Statements of Changes in Proprietary Capital (unaudited) 10 Notes to Financial Statements (unaudited) 12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 42 Executive Overview 42 Challenges and Key Initiatives 42 Liquidity and Capital Resources 49 Results of Operations 52 Critical Accounting Policies and Estimates 56 Changes in Ratemaking Impacting Accounting 56 New Accounting Standards and Interpretations 57 Corporate Governance 57 Legislative and Regulatory Matters 57 Environmental Matters 57 Legal Proceedings 59 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 60 ITEM 4. CONTROLS AND PROCEDURES 60 Disclosure Controls and Procedures 60 Changes in Internal Control over Financial Reporting 60 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 61 ITEM1A. RISK FACTORS 61 ITEM6. EXHIBITS 62 SIGNATURES 63 EXHIBIT INDEX 64 2 Table of Contents GLOSSARY OF COMMON ACRONYMS Following are definitions of terms or acronyms frequently used in this Quarterly Report on Form 10-Q for the quarter ended June 30, 2011 (the “Quarterly Report”): Term or Acronym Definition AFUDC Allowance for funds used during construction ARO Asset retirement obligation ARP Acid Rain Program ART Asset Retirement Trust ASLB Atomic Safety and Licensing Board BEST Bellefonte Efficiency and Sustainability Team BREDL Blue Ridge Environmental Defense League CAA Clean Air Act CCP Coal combustion products CERCLA Comprehensive Environmental Response, Compensation, and Liability Act CME Chicago Mercantile Exchange CO2 Carbon dioxide COLA Cost of living adjustment CVA Credit valuation adjustment CY Calendar year EIS Environmental Impact Statement EPA The Environmental Protection Agency FASB Financial Accounting Standards Board FCA Fuel cost adjustment FERC Federal Energy Regulatory Commission FTP Financial trading program GAAP Accounting principles generally accepted in the United States of America GHG Greenhouse gas GWh Gigawatt hour(s) IRP Integrated Resource Plan KDAQ Kentucky Division for Air Quality kWh Kilowatt hour(s) MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations mmBtu Million British thermal unit(s) MtM Mark-to-market MW Megawatt MWh Megawatt hour(s) NAAQS National Ambient Air Quality Standards NDT Nuclear Decommissioning Trust NEPA National Environmental Policy Act NERC North American Electric Reliability Corporation NOV Notice of Violation NOx Nitrogen oxides NPDES National Pollutant Discharge Elimination System NRC The Nuclear Regulatory Commission NRP Natural Resource Plan NSR New Source Review PSD Prevention of Significant Deterioration QSPE Qualifying Special-Purpose Entity REIT Real estate investment trust SACE Southern Alliance for Clean Energy SCRs Selective catalytic reduction systems SEC Securities and Exchange Commission 3 Table of Contents SERP Supplemental Executive Retirement Plan Seven States Seven States Power Corporation SO2 Sulfur dioxide SSSL Seven States Southaven, LLC TDEC Tennessee Department of Environment & Conservation TVARS Tennessee Valley Authority Retirement System VIE Variable Interest Entity 4 Table of Contents FORWARD-LOOKING INFORMATION This Quarterly Report contains forward-looking statements relating to future events and future performance.All statements other than those that are purely historical may be forward-looking statements.In certain cases, forward-looking statements can be identified by the use of words such as “may,” “will,” “should,” “expect,” “anticipate,” “believe,” “intend,” “project,” “plan,” “predict,” “assume,” “forecast,” “estimate,” “objective,” “possible,” “probably,” “likely,” “potential,” or other similar expressions. Although the Tennessee Valley Authority (“TVA”) believes that the assumptions underlying the forward-looking statements are reasonable, TVA does not guarantee the accuracy of these statements.Numerous factors could cause actual results to differ materially from those in the forward-looking statements.These factors include, among other things: • New or changed laws, regulations, and administrative orders, including those related to environmental matters, and the costs of complying with these new or changed laws, regulations, and administrative orders, as well as complying with existing laws, regulations, and administrative orders; • The requirement or decision to make additional contributions to TVA’s pension or other post-retirement benefit plans or to TVA’s Nuclear Decommissioning Trust (“NDT”); • Events at a TVA nuclear facility, which, among other things, could result in loss of life, damage to the environment, damage to or loss of the facility, and damage to the property of others; • Events at a nuclear facility, whether or not operated by or licensed to TVA, which, among other things, could lead to increased regulation or restriction on the construction, operation, and decommissioning of nuclear facilities and on the storage of spent fuel, obligate TVA to pay retrospective insurance premiums, reduce the availability and affordability of insurance, negatively affect the cost and schedule for completing Watts Bar Nuclear Plant (“Watts Bar”) Unit 2, increase the costs of operating TVA’s existing nuclear units, and cause TVA to forego any future construction at Bellefonte Nuclear Plant (“Bellefonte”) or other facilities; • Significant delays, cost increases, or cost overruns associated with the construction of generation or transmission assets; • Fines, penalties, natural resource damages, and settlements associated with the Kingston ash spill; • Significant changes in demand for electricity; • Addition or loss of customers; • The continued operation, performance, or failure of TVA’s generation, transmission, and related assets, including coal combustion product (“CCP”) facilities; • The economics of modernizing aging coal-fired generating units and installing emission control equipment to meet anticipated emission reduction requirements, which could make continued operation of certain coal-fired units uneconomical and lead to their removal from service, perhaps permanently; • Disruption of fuel supplies, which may result from, among other things, weather conditions, production or transportation difficulties, labor challenges, or environmental laws or regulations affecting TVA’s fuel suppliers or transporters; • Purchased power price volatility and disruption of purchased power supplies; • Events involving transmission lines, dams, and other facilities not operated by TVA, including those that affect the reliability of the interstate transmission grid of which TVA’s transmission system is a part, as well as the supply of water to TVA’s generation facilities; • Inability to obtain regulatory approval for the construction or operation of assets; • Weather conditions; • Catastrophic events such as fires, earthquakes, solar events, floods, hurricanes, tornadoes, pandemics, wars, national emergencies, terrorist activities, and other similar events, especially if these events occur in or near TVA’s service area; • Reliability and creditworthiness of counterparties; • Changes in the market price of commodities such as coal, uranium, natural gas, fuel oil, crude oil, construction materials, reagents, electricity, and emission allowances; • Changes in the market price of equity securities, debt securities, and other investments; • Changes in interest rates, currency exchange rates, and inflation rates; • Rising pension and health care costs; • Increases in TVA’s financial liability for decommissioning its nuclear facilities and retiring other assets; • Limitations on TVA’s ability to borrow money which may result from, among other things, TVA’s approaching or reaching its debt ceiling and changes in TVA’s borrowing authority; • An increase in TVA’s cost of capital which may result from, among other things, changes in the market for TVA’s debt securities, changes in the credit rating of TVA or the U.S. government, and an increased reliance by TVA on alternative financing arrangements as TVA approaches its debt ceiling; • Changes in the economy and volatility in financial markets; • Inability to eliminate identified deficiencies in TVA’s systems, standards, controls, and corporate culture; 5 Table of Contents • Ineffectiveness of TVA’s disclosure controls and procedures and its internal control over financial reporting; • Problems attracting and retaining a qualified workforce; • Changes in technology; • Failure of TVA’s information technology assets to operate as planned and the failure of TVA’s cyber security program to protect TVA’s information technology assets from successful cyber attacks; • Differences between estimates of revenues and expenses and actual revenues and expenses incurred; and • Unforeseeable events. See also Item 1A, Risk Factors, and Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations in TVA’s Annual Report on Form 10-K for the fiscal year ended September 30, 2010 (the “Annual Report”) and Part I, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Part II, Item 1A, Risk Factors, in this Quarterly Report.New factors emerge from time to time, and it is not possible for management to predict all such factors or to assess the extent to which any factor or combination of factors may impact TVA’s business or cause results to differ materially from those contained in any forward-looking statement.TVA undertakes no obligation to update any forward-looking statement to reflect developments that occur after the statement is made. GENERAL INFORMATION Fiscal Year References to years (2011, 2010, etc.) in this Quarterly Report are to TVA’s fiscal years ending September 30.Years that are preceded by “CY” are references to calendar years. Notes References to “Notes” are to the Notes to Financial Statements contained in Part I, Item 1, Financial Statements in this Quarterly Report. Available Information TVA's Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and all amendments to those reports are available on TVA's web site, free of charge, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (“SEC”).TVA's web site is www.tva.gov.Information contained on TVA’s web site shall not be deemed to be incorporated into, or to be a part of, this Quarterly Report.TVA's SEC reports are also available to the public without charge from the web site maintained by the SEC at www.sec.gov.In addition, the public may read and copy any reports or other information that TVA files with or furnishes to the SEC at the SEC’s Public Reference Room at treet N.E., Washington, D.C. 20549.The public may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 6 Table of Contents PART I -FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TENNESSEE VALLEY AUTHORITY STATEMENTS OF OPERATIONS (Unaudited) (in millions) Three Months Ended June 30 Nine Months Ended June 30 Operating revenues Sales of electricity Municipalities and cooperatives $ Industries directly served Federal agencies and other 31 31 95 83 Other revenue 29 28 91 89 Total operating revenues Operating expenses Fuel Purchased power Operating and maintenance Depreciation and amortization Tax equivalents Total operating expenses Operating income 82 Other income (expense), net 4 6 25 20 Interest expense Interest expense Allowance for funds used during construction and nuclear fuel expenditures ) Net interest expense Net income (loss) $ ) $ $ ) $ The accompanying notes are an integral part of these financial statements. 7 Table of Contents TENNESSEE VALLEY AUTHORITY BALANCE SHEETS (in millions) ASSETS June 30, 2011 September 30, 2010 Current assets (Unaudited) Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Regulatory assets Other current assets 78 Total current assets Property, plant, and equipment Completed plant Less accumulated depreciation ) ) Net completed plant Construction in progress Nuclear fuel Capital leases 28 49 Total property, plant, and equipment, net Investment funds Regulatory and other long-term assets Regulatory assets Other long-term assets Total regulatory and other long-term assets Total assets $ $ LIABILITIES AND PROPRIETARY CAPITAL Current liabilities Accounts payable and accrued liabilities $ $ Environmental cleanup costs - Kingston ash spill Accrued interest Current portion of leaseback obligations 80 74 Current portion of energy prepayment obligations Regulatory liabilities 63 Short-term debt, net — 27 Current maturities of long-term debt Total current liabilities Other liabilities Post-retirement and post-employment benefit obligations Asset retirement obligations Other long-term liabilities Leaseback obligations Energy prepayment obligations Environmental cleanup costs - Kingston ash spill Regulatory liabilities Total other liabilities Long-term debt, net Total liabilities Proprietary capital Power program appropriation investment Power program retained earnings Total power program proprietary capital Nonpower programs appropriation investment, net Accumulated other comprehensive loss ) ) Total proprietary capital Total liabilities and proprietary capital $ $ The accompanying notes are an integral part of these financial statements. 8 Table of Contents TENNESSEE VALLEY AUTHORITY STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended June 30 (in millions) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation and amortization Nuclear refueling outage amortization cost 38 82 Amortization of nuclear fuel cost Non-cash retirement benefit expense Prepayment credits applied to revenue ) ) Fuel cost adjustment deferral 7 ) Environmental cleanup costs – Kingston ash spill – non cash 57 47 Changes in current assets and liabilities Accounts receivable, net ) Inventories and other, net ) ) Accounts payable and accrued liabilities 94 80 Accrued interest ) ) Environmental cleanup costs – Kingston ash spill, net ) ) Preconstruction costs ) — Other, net 62 5 Net cash provided by operating activities Cash flows from investing activities Construction expenditures ) ) Nuclear fuel expenditures ) ) Purchases of investments, net — 5 Loans and other receivables Advances ) ) Repayments 9 14 Other, net (1 ) 4 Net cash used in investing activities ) ) Cash flows from financing activities Long-term debt Issues Redemptions and repurchases ) ) Short-term debt issues (redemptions), net ) ) Proceeds from sale/leaseback financing 5 9 Payments on leases and leaseback financing ) ) Bond premium received — 28 Financing costs, net ) (4 ) Payments to U.S. Treasury ) ) Other (1
